DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The instant first office action is in response to communication filed on 04/14/2020.
Claims 1-7 are pending of which claims 1, 3, 5 and 7 are the base independent claims.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/14/2020 and 01/13/2021 is being considered by the examiner.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, 
Claim 1-2 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No.10, 660,151. Although the claims at issue are not identical, they are not patentably distinct from each other because they both the claims 1-8 of U.S. Patent No.10, 660,151 and claims 1-2  of the instant application recite the same invention.

Instant Application No. 16848381
Patent No. 10, 660,151
1. A radio terminal comprising: a memory; and at least one processor coupled to the memory and configured to: determine (a) a pathloss level between the radio terminal and a base station, (b) a coverage enhancement level based on the pathloss level, or (c) a coverage enhancement mode configured in the radio terminal; and change a size of an initial uplink Radio Resource Control (RRC) 
1. A radio terminal comprising: a memory; and at least one processor coupled to the memory and configured to: determine (a) a pathloss level between the radio terminal and a base station, (b) a coverage enhancement level based on the pathloss level, or (c) a coverage enhancement mode configured in the radio terminal; and choose between non-truncated first information and truncated first information, having a smaller bit length than the non-truncated first information, to be included in an initial uplink Radio Resource Control (RRC) message transmitted within a random access procedure, based on the determined pathloss level, coverage enhancement level, or coverage enhancement mode.


It is noted that changing the size is associated with claimed limitation of choose between non-truncated first information and truncated first information, having a smaller bit length than the non-truncated first information.
	Regarding claim 2, it is rejected by using similar table as shown above.

In view of the above application, since the subject matters recited in the claims 1-2 of the instant application were fully disclosed in and covered by the claims 1-8 of U.S. Patent No.10, 660,151 and in this case the clams 1-2 of the instant application is broader than the patented claims of PAT ‘151, thus, allowing .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bertrand et al (US 2010/0074130).
Regarding claims 1 and 3, Bertrand’130 discloses a radio terminal comprising: a memory (see fig.10, which  shows UE 1001 with memory 1012); and at least one processor coupled to the memory and configured to memory (see fig.10, which  shows UE 1001 with processor 1010 couple to the memory 1012 and configured the memory ): determine (a) a pathloss level between the radio terminal and a base station, (b) a coverage enhancement level based on the pathloss level, or (due or language, only one them is being considered) (c) a coverage enhancement mode configured in the radio terminal (see abs, which discusses determine pathloss between  the UE as terminal and the eNB as the base station, see claim 1); and change a size of an initial uplink Radio Resource Control (RRC) message transmitted within a random access procedure (see abs, which discusses changing size to be a smaller value of TBS and a larger value of TBS, where a transport block size of a first/initial uplink message (RACH msg3) transmitted on a PUSCH during a random access procedure in a UE as terminal, see para.0022-0025, 0036, 0064-0065, 0079), based on the determined pathloss level, coverage enhancement level, or(due or language, only one them is being considered) coverage enhancement mode (see abs, which discusses a smaller value of TBS is selected  and a larger value of TBS is selected based on determined pathloss value). 
Regarding claims 2 and 4, Bertrand’130 discloses wherein the at least one processor is configured to change a type of Information Element (IE) or a number of IEs to be contained in the RRC message, to change the size of the RRC message (see para.0065, which discusses the UE as terminal form a preamble by selecting from one of the two defined sets of sequences in order to convey the preferred message 3 size to the NodeB, see para.0022, which discuses UE indicates which of the two TBS is more appropriated…, 0036, 0079, claim 1-5). 
see fig.10, which shows memory 1032); and at least one processor coupled to the memory and configured to transmit broadcast information in a cell memory (see fig.10, which shows processor 1030 couple to memory 1032 and configured to transmit broadcast information, see fig.1), wherein the broadcast information indicates, a size of an initial uplink Radio Resource Control (RRC) message transmitted within a random access procedure(see para.0022, which discusses MESSAGE_SIZE_GROUP A  needs to be broadcast on a system information,  see para.0026, which discusses MESSAGE_SIZE_GROUP B is known by the eNb as the base station  see para.0029-0030, which discusses the above information can be signaled/broadcasted by the eNb in a single parameter …, referred to as RACH_MSG 3, para.0025, which discusses eNb…using 1-RB allocation for MESSAGE_SIZE_GROUP A and using 2-RB allocation for MESSAGE_SIZE_GROUP B, thus indicating size), (a) per pathloss level between the radio terminal and a base station, (b) per coverage enhancement level, or (due or language, only one of them is being considered) (c) per coverage enhancement mode (see abs, which discusses a smaller size value of TBS is selected… and a smaller size value of TBS is selected based on determined pathloss value between UE as terminal and eNb, see fig.1-10).
see para.0065, which discusses the UE as terminal form a preamble by selecting from one of the two defined sets of sequences in order to convey the preferred message 3 size to the NodeB, see para.0022, which discuses UE indicates which of the two TBS is more appropriated…, 0036, 0079, claim 1-5). 

Conclusion
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINNCELAS LOUIS whose telephone number is (571)270-5138.  The examiner can normally be reached on 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/VINNCELAS LOUIS/Primary Examiner, Art Unit 2474